DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16/320,610 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 255-256 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends for the following reasons.  
First, the claim limitations reciting “or” are being broadly yet reasonably interpreted as reciting an optional term requiring just one of the limitations enumerated in the “or” encompassing group. 
Claim 255 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends as claim 255 is attempting to further limit “treatment program” in base claim 240 which was reciting optionally 
Dependent claim 256 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 112(d) because the additional recited limitations fail to cure the 35 U.S.C. 112(d) issue in the respective base claim 255. Consequently, dependent claim 256 is also rejected under 35 U.S.C. 112(d) based in its direct/indirect dependency on the respective base claim 256.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 254 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 254 in line 3 recites the limitation "the sensor".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claim limitations reciting “or” are being broadly yet reasonably interpreted as requiring just one of the limitations enumerated in the “or” encompassing group. 
Claims 217-219, 221-231, 233-250, 252-256   are rejected under 35 U.S.C. 103(a) as being unpatentable over Siegel; Adam Carlyn (Pub. No.: US 20150196802 A1, hereinafter referred to as “Siegel”)  in view of  Mitchnick; Mark (Pub. No.: US 20060084848 A1, hereinafter referred to as “Mitchnick”) and further in view of  Iglesias; Ramon Jose (Pub. No.: US 20150032030 A1, hereinafter referred to as “Iglesias”).
As per independent Claim 217, Siegel discloses an intravaginal device (Siegel in at least abstract, fig. 1, table 1, table 3, fig. 10, fig. 11, fig.14, [0002], [0007], [0016-0023], [0045-0048], [0053], [0055], [0057], [0059], [0075-0076], [0081], [0090-0091], [0094-0097], [0099], [0101], [0103-0112], [0115-0116], [0120], [0123-0124], [0126], [0131-0141], [0143], [0148], [0150], [0152] for example discloses relevant subject-matter. More specifically, Siegel in at least 
a continuous or non-continuous ring-shaped form having an outer edge configured to contact a vaginal wall of a subject (Siegel [0045], [0053], [0055-0056], [0123] for example discloses a continuous or non-continuous ring-shaped form having an outer edge configured to contact a vaginal wall of a subject. See Siegel at least [0053] “device described herein may have any suitable shape … device may have a curved shape or a ring shape. Other shapes are also possible, so long as the device enables sensing of the contraction/relaxation of pelvic floor muscles by the sensor(s), while allowing the device to be maintained in the human body during use and not damaged from such use”; [0055] “the handle may be designed to be positioned inside the body when the device is inserted into the user. The handle may optionally be attached to an intermediary portion that connects the handle to the body portion of the device”; [0056] “all or a portion of a device may be inserted into a user's body during use… the device is designed such that … at least 90% or 100%, of the entire volume of the device (e.g., including the body portion and any handle that may be present) is inserted into the body of a user during use of the device”;[0123] “the device may take the shape or include a part that has the shape of a pessary, such as a ring pessary, a donut pessary, a dish pessary… Pessaries can be used in the vagina or rectum … come in different sizes and shapes for comfortable fit”),and
a tether attached to the ring-shaped form (Siegel in at least [0055], [0123] for example discloses a tether attached to the ring-shaped form. Here, Siegel’s “intermediary portion” as in [0055] and “an additional part of the device that extends through the vagina” as in [0123] is representative of a tether as claimed. See Siegel [0055] “The handle may optionally be attached 
wherein the tether comprises accelerometers spaced on the tether (Siegel in at least [0059], [0123] for example wherein the tether comprises sensors spaced on  the tether and in [0059] discloses the sensors can be accelerometers. Here, Siegel’s  “an additional part of the device that extends through the vagina” as in [0123] is representative of a tether as claimed. See Siegel [0059] “Sensors…includes one or more sensors and that are used to detect contraction or relaxation of pelvic or other muscle movement in the urogenital area, ultimately to measure or record strength, frequency, position, or other characteristics. These sensors may take the form of … several … accelerometers”; [0123] “the device may take the shape or include a part that has the shape of a pessary, such as a ring pessary, a donut pessary, a dish pessary… For example, in an embodiment comprising a donut pessary, the sensors may be placed …in an additional part of the device that extends through the vagina that is closer in proximity to pelvic muscles”).
Siegel does not explicitly disclose an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff of a subject and wherein the tether comprises accelerometers spaced along a length of the tether.
In an analogous, intravaginal device field of endeavor, however, Mitchnick discloses an intravaginal device comprising a continuous or non-continuous ring-shaped form having an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to intravaginal ring-shaped insert as taught by Siegel, such that the ring-shaped intravaginal device has an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff of a subject, as taught by Mitchnick. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of making the intravaginal device safe, convenient, comfortable, and acceptable to users/patients while  only minimally interfering with the users/patients normal activities (Mitchnick, [0014]).

		In an analogous, intravaginal device field of endeavor, however, Iglesias discloses an intravaginal device  (Iglesias in at least abstract, fig. 1, [0001], [0007], [0009-0011], [0022-0023], [0026], [0030], [0032-0033] for example discloses relevant subject-matter. Here, the non-inflatable compartment embodiment is being used. More specifically, Iglesias in at least [0010] for example discloses an intravaginal device. See at least Iglesias [0010] “use of a multiple sensor-enabled device for vaginal insertion capable of providing real-time data regarding the patient's physiology, … the muscular strength of the patient's vagina and pelvic floor”; [0023] “device would be inserted into the vagina until the patient feels her cervix”  ) wherein a tether-like structure comprises accelerometers spaced along a length of the tether-like structure (Iglesias in at least [0010-0011], [0022],[0030], [0032-0033] for example discloses wherein a tether-like structure comprises accelerometers spaced along a length of the tether-like structure. See Iglesias [0030] “The position and movement data may be of the sort measured and/or reported by any number of sensor devices, including an accelerometer”; [0033]” a multiple sensor-enabled device contains various microelectromechanical (MEMS) sensors: a 3-axis accelerometer… The sensors may be mounted on a small flexible printed circuit board (PCB) and then attached to, or incorporated within, the device” ).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the accelerometers on the tether of the intravaginal device of Siegel, as modified with Mitchnick, such that the accelerometers are spaced along a length of the tether-like structure as disclosed by  Iglesias for the advantage of  ensuring that the multiple sensor-enabled device is capable of assisting the health care provider 

As per dependent Claim 218, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the intravaginal device wherein the intravaginal device further comprises one or more of:
a)    a microcontroller configured within the ring-shaped form for receiving and non-transiently storing data from the accelerometers(Siegel in at least [0047], [0059], fig. 1, microprocessor 75, “plurality of accelerometers”); 
b)    a transmitter and receiver within the ring-shaped form for communicating wirelessly with an electronic device (Siegel in at least fig. 1, [0047], [0097] for example discloses antenna transmits to smartphone 95);
c)    a transmitter and receiver located in an external housing connected to the intravaginal device by a detachable cable(Siegel in at least fig. 1, [0047], [0096] for example discloses USB cable transmits to smartphone 95);
d)    a power source connected to the accelerometers(Siegel in at least [0057], [0099]); and
e)    a Bluetooth or Wi-Fi enabled device configured for use with the transmitter and receiver (Siegel in at least [0097], [0131]).

As per dependent Claim 219, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the intravaginal device wherein the intravaginal device comprises the electronic device and wherein the electronic device: a)    is a computer, tablet, or smartphone (Siegel in at least [0131]); b)    receives or processes data measured by the accelerometers (Siegel in at least [0131-0132], [0059],); c)    is configured to communicate with a database(Siegel in at least [0148]); d)    comprises a user interface configured to display data or instructions for use of the intravaginal device (Siegel in at least [0133-0140]).

As per dependent Claim 221, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses intravaginal device, wherein the accelerometers are  configured to detect a pelvic floor lift or a pelvic floor relaxation (Siegel in at least [0048], [0053], [0059]).

As per dependent Claim 222, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses intravaginal device wherein the intravaginal device comprises at least one sensor is selected from the group consisting of a movement sensor, accelerometer, gyroscope, micro-electro-mechanical (MEM) sensor, G-sensor, tilt sensor, rotation sensor, a light detecting sensor, such as a light detecting and ranging (LiDAR) sensor, and electrical impedance myography (EIM) sensor (Siegel in at least [0059]).

As per dependent Claim 223, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the intravaginal device of claim 222, wherein: a)  the light detecting sensor is a light detecting and ranging (LiDAR) sensor; b)    the gyroscope is a multiple-axis or c)    the EIM sensor is a localized biological transfer impedance (LBTI) sensor (Iglesias in [0033] for example discloses multiple-axis gyroscope).

As per dependent Claim 224, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the intravaginal device further comprising: a)    at least one additional sensor within the ring-shaped form or tether selected from the group consisting of a pressure sensor, a muscle quality sensor, a muscle strength sensor, a pH sensor, a humidity sensor, a temperature sensor, a hormone sensor, and a toxin sensor (Siegel in at least [0059] for example discloses at least one additional sensor within the ring-shaped form or tether selected from the group consisting of a pressure sensor, a muscle quality sensor, a muscle strength sensor, a pH sensor, a humidity sensor, a temperature sensor, a hormone sensor, and a toxin sensor); or b)    a permeable or semi-permeable membrane, a mesh, or a perforated barrier (Mitchnick, [0062]).

As per dependent Claim 225, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses intravaginal device further comprising a sensory output component within the  ring-shaped form for providing biofeedback to the subject. (Siegel in at least [0059], [0090-0091]).

As per dependent Claim 226, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses intravaginal device wherein the biofeedback relates to at least one performance metric as measured by the  accelerometers  or wherein the sensory output component is configured to produce a visual, vibrational, or auditory signal as the biofeedback 

As per dependent Claim 227, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses intravaginal device wherein the biofeedback relates to the at least one performance metric and wherein the performance metric is: a)  proper execution of a pelvic floor lift or a pelvic floor relaxation; b)    duration of time in which the intravaginal device has been in use; or c) c) selected from a measurement of pressure, muscle quality, muscle strength, humidity, temperature, a hormone level, a toxin level, or pH (Siegel in at least [0059], [0090-0091], [0094], [0141], [0150-0151] for example discloses wherein the performance metric is: a)    proper execution of a pelvic floor lift or a pelvic floor relaxation;b) duration of time in which the intravaginal device has been in use; or c) selected from a measurement of pressure, muscle quality, muscle strength, humidity, temperature, a hormone level, a toxin level, or pH).

As per dependent Claim 228, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses  intravaginal device wherein the ring-shaped form is cup-shaped, comprises a non-continuous ring or is a horseshoe form (Siegel in at least [0053] for example discloses  a device may have any suitable shape so long as the device enables sensing of the contraction/relaxation of pelvic floor muscles by the sensor(s) and in [0123] for example discloses the device may take the shape or include a part that has the shape of a pessary, such as a ring pessary, … a dish pessary… a Gehrung pessary. Examiner notes that “Gehrung pessary” 

As per dependent Claim 229, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses  intravaginal device wherein the ring-shaped form of the  intravaginal device has a diameter of about 20 mm to about 80 mm, about 55 mm to about 75 mm, or about 22 mm to about 30 mm or wherein the intravaginal device has  a thickness of about 0.1 mm to about 1 mm (Siegel in at least [0118-0119] for example discloses wherein the ring-shaped form of the  intravaginal device has a diameter of about 20 mm to about 80 mm, about 55 mm to about 75 mm, or about 22 mm to about 30 mm or wherein the intravaginal device has  a thickness of about 0.1 mm to about 1 mm).

As per dependent Claim 230, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses intravaginal device further comprising at least one feature stabilizing, orienting, or positioning the intravaginal device within the body of the subject, wherein, the feature is selected from the group consisting of a coating, a protrusion, and a texture (Siegel in at least [0115]).

As per dependent Claim 231, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses intravaginal device wherein the intravaginal device is made from a flexible, biocompatible material selected from the group consisting of a thermoplastic 

As per dependent Claim 233, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the intravaginal device wherein the intravaginal device: a)    is configured to notify the subject when to remove the intravaginal device (Siegel in at least [0090-0091] for example discloses wherein the intravaginal device: is configured to notify the subject when to remove the intravaginal device from the subject.); or b)    comprises or is 

As per dependent Claim 234, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the intravaginal device wherein the intravaginal device comprises the at least one pharmaceutical agent (Mitchnick in at least [0012], [0014], [0086], [0089] for example discloses intravaginal device comprises the at least one pharmaceutical agent ) and wherein the pharmaceutical agent is: a)    evenly distributed throughout the material comprising the main body or the tether of the intravaginal device; b)    is applied to a surface of the main body or tether of the intravaginal device as a coating, layer, or gel; or c)    is selected from the group consisting of a muscarinic receptor agonist, a anticholinesterase inhibitor, an alpha-adrenergic agonist, an alpha-adrenergic antagonist, a beta-adrenoceptor agonist, an anticholinergic agent, an antispasmodic agent, an antidepressant, a hormone, such as a vasopressin, a toxin, such as a botulinum toxin, a muscle relaxant, a muscle stimulant, an agent that prevents muscle mass loss, a microbicide, a contraceptive agent, an estrogen receptor modulator, an antiviral agent, an antibacterial agent, an anticancer agent, a therapeutic peptide or protein, a benzodiazepine, and an analgesic (Mitchnick in at least [0012], [0014], [0089] for example discloses wherein the intravaginal device comprises the at least one pharmaceutical agent and wherein the pharmaceutical agent is selected from the group enumerated.).

As per dependent Claim 235, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses intravaginal device wherein the intravaginal device further  comprises at 

As per dependent Claim 236, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses intravaginal device, wherein the intravaginal device is configured to treat, or inhibit or reduce the development or progression of, a pelvic floor disorder in the subject, wherein the pelvic floor disorder is selected from the group consisting of urinary incontinence, stress urinary incontinence, urge incontinence, mixed stress and urge urinary incontinence, fecal incontinence, pelvic organ prolapse, pelvic pain, sexual dysfunction, weak or impaired pelvic floor muscle function, post-labor issues or damage, pain or incontinence caused by damage to a lumbosacral nerve, nonrelaxing pelvic floor dysfunction, and vaginismus (Siegel in at least table 1 and [0045]).

As per dependent Claim 237, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses a method of treating, or inhibiting or reducing the development or progression of, a pelvic floor disorder  (Siegel, fig. 3, table 1, [0150], [0153]) comprising inserting the intravaginal device of claim 217 into the vagina of the subject (Siegel, fig. 3, [0150]) and monitoring the engagement of, or relaxation of, a pelvic floor muscle of the subject a frequency of occurrence or severity of at least one symptom of the pelvic floor disorder (Siegel, table 1 “conditions treatable through pelvic muscle exercise” includes conditions such as incontinence, vaginal/pelvic prolapse. See Siegel at least [0150] “the device …can be used for the diagnosis and treatment of urinary incontinence and other conditions described in TABLE 1. In one potential use of the device, the body portion (and/or structural manifold), or part of the body portion (and/or structural manifold) is inserted into the vagina, which brings the sensors in proximity to the muscles for the pelvic floor (FIG. 3). Contracting these muscles around the structural manifold may be measured by the device sensors (e.g., device sensors H101), whose signals are recorded by an electronics and processing unit (e.g., unit H103), which sends this information to the device software. Through interpretation and sharing of the signals recorded from the sensors, and providing feedback to the user via images, videos, diagrams, interactive games, sounds, and haptic signals (e.g., vibration), the device trains users in how to do pelvic muscle exercises correctly (with the correct intensity and the correct form), and helps users see improvement over time. In one manifestation of a device, improvement may be interpreted as a general increase in pelvic muscle strength or tone over time as recorded by the sensors, a change in the profile of response to the sensors in the device upon doing a pelvic muscle exercise, a change in response time to signals provided to the user (e.g., haptic signals such as vibration) or a change in the maximum time that one can hold a contraction of a given level.”).

As per dependent Claim 238, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses method further comprising releasing at least one pharmaceutical agent useful in treating the pelvic floor disorder or the symptoms thereof from the intravaginal device 

As per dependent Claim 239, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the method wherein the at least one pharmaceutical agent: a)    is selected from the group consisting of a muscarinic receptor agonist, a anticholinesterase inhibitor, an alpha-adrenergic agonist, an alpha-adrenergic antagonist, a beta-adrenoceptor agonist, an anticholinergic agent, an antispasmodic agent, an antidepressant, a hormone, a vasopressin analogue, a botulinum toxin, a muscle relaxant, a muscle stimulant, an agent that prevent muscle mass loss, a microbicide, a contraceptive agent, an estrogen receptor modulator, an antiviral agent, an antibacterial agent, an anticancer agent, a therapeutic peptide or protein, a benzodiazepine, and an analgesic (Mitchnick in at least [0012], [0014], [0089] for example discloses wherein the at least one pharmaceutical agent is selected from the group enumerated); or b)    treats, inhibits, or reduces a frequency of occurrence or severity of the pelvic floor disorder, or at least one symptom thereof (Mitchnick in at least [0012], [0014], [0044], [0086-0087], [0089] for example discloses releasing at least one pharmaceutical agent useful in treating the pelvic floor disorder or the symptoms thereof from the intravaginal device).

As per dependent Claim 240, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses method wherein: a)    the pelvic floor disorder is selected from the group consisting of urinary incontinence, stress urinary incontinence, urge incontinence, mixed stress 

As per dependent Claim 241, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the method wherein the monitoring is performed more than once during the treatment period and wherein the method further comprises performing the treatment program, wherein: a)    the intravaginal device remains inside the subject during the treatment period; b)    the treatment period is about one week to about three months or about 2 weeks to about 8 weeks;  c)    the treatment program comprises performing a series of one or more pelvic floor lifts or relaxations; d)    the treatment program is performed at least once per day, twice per day, or three times per day; or e)    the treatment program is determined by, or evaluated by, a medical practitioner; f)    the treatment program is determined by the subject (Siegel in at least [0133-0141] discloses (a). Siegel in at least [0007] discloses (b), (d), (e), (f). Siegel in at least [0007], [0150] discloses (c).). 

As per dependent Claim 242, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the method wherein the treatment program comprises performing the series of one or more pelvic floor lifts or relaxations (Siegel in at least fig. 3, fig. 6, fig. 7, fig. 14A, [0080], [0150] . See Siegel at least [080] “Time point 500 may indicate the device being inserted into the body (e.g., vagina or anus) of the user, time point 505 may indicate the user performing a pelvic muscle contraction, and time point 510 may indicate the user performing pelvic muscle relaxation.”) and wherein: a)    each series occurs in about 1 second to about 10 minutes; b)    the series is repeated five times, wherein the series comprises performing the pelvic floor lifts  or relaxations for 15 seconds and then resting for 15 seconds; or c)    the series occurs in about 2.5 minutes (Siegel, fig. 6, fig. 7, [0052], [0079-0080], [0084], [0137-0140] for example discloses  (a) each series occurs in about 1 second to about 10 minutes. See at least Siegel, [0137] “A "live feed" in which the force of … collection of contractions is displayed vs. time in real time”; [0138] “A display…may include the total number of contractions, … the frequency of contraction, the duty cycle of contraction”; [0139] “A method for tracking progress toward achieving a specific goal. This goal may be the performing of a specific number of pelvic floor muscle contractions within a given period of time.).

As per dependent Claim 243, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses  method, wherein the intravaginal device is configured to administer the at least one pharmaceutical agent continuously, periodically, in response to a change in the condition of the vagina, in response to sensor data obtained by the intravaginal device, or in response to a delivery command from the user (Mitchnick in at least [0086], [0089] for example discloses wherein the intravaginal device is configured to administer the at least one 

As per dependent Claim 244, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses method wherein the intravaginal device comprises:a)   at least one delivery module or component, inner core, reservoir, coating layer, or gel, that comprises and is configured to administer a therapeutically effective amount of the at least one pharmaceutical agent to the subject during a treatment period (Mitchnick in at least [0086], [0089]); or b)    comprises at least one sensor selected from the group consisting of a movement sensor, gyroscope, micro-electro-mechanical system (MEMs) sensor, G-sensor, tilt sensor, rotation sensor, a light detecting sensor, such as a light detecting and ranging (LiDAR) sensor, and electrical impedance myography (EIM) sensor, a pressure sensor, a pH sensor, a humidity sensor, a temperature sensor, a hormone sensor, and a toxin sensor (Iglesias in at least [0030], [0033]).

As per dependent Claim 245, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses a method of calibrating an intravaginal device for treating, or inhibiting or reducing the development or progression of, a pelvic floor disorder (Siegel in at least [0045]) comprising: a)    inserting the intravaginal device of claim 217 (see Claim 217 analysis above)   into the vagina of the subject and monitoring the engagement of, or relaxation of, a pelvic floor muscle of the subject with the intravaginal device over a calibration period (Siegel in at least [0075-0076] for example discloses inserting the intravaginal device of claim 217 into the vagina 

As per dependent Claim 246, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses method wherein the at least one performance metric of the engagement of, or relaxation of, a pelvic floor muscle of the subject or the at least one characteristic of the pelvic floor disorder is selected from the group consisting of the maximum number of pelvic floor lifts or the maximum number of pelvic floor relaxations performed, the maximum strength of a pelvic floor lift or a pelvic floor relaxation performed, and muscle quality, muscle strength, or vaginal pH (Siegel in at least [0075-0076]).

As per dependent Claim 247, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses a system comprising the intravaginal device of claim 217 (see Claim 217 analysis above)  and one or more of: a)    a transmitter and receiver; b)    a detachable cable; c)    a tool for insertion of the intravaginal device; d)    an electronic device; e)    a database;and f)    a user interface (Siegel in at least [0095-0096], [0047], [0131], [0148], [0057], [0133]).

As per dependent Claim 248, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses a kit for treating or reducing the progression of a pelvic floor disorder comprising the intravaginal device of claim 217 (see Claim 217 analysis above)  or a system comprising the intravaginal device and one or more of a transmitter and receiver, a detachable cable, a tool for insertion of the intravaginal device, an electronic device, a database, and a user interface, and instructions for use thereof (Siegel in at least [0150]  for example discloses a kit for treating or reducing the progression of a pelvic floor disorder in a female subject comprising the intravaginal device of claim 217 and instructions for use thereof. Siegel in at least [0095-0096], [0047], [0131], [0148], [0057], [0133] for example discloses a system comprising the intravaginal device and one or more of a transmitter and receiver, a detachable cable, a tool for insertion of the intravaginal device, an electronic device, a database, and a user interface).

As per dependent Claim 249, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses kit further comprising one or more of a lubricant, a biomaterial, and a pharmaceutical agent (Mitchnick in at least [0010], [0030], [0014], [0044], [0086-0089] “drug delivery” including embodiments. See at least Mitchnick [0030] “a reservoir of a pharmaceutical agent within the housing”; [0086]” the pharmaceutical agent is concentrated in a cylindrical core”;[0087] “a drug-containing core is placed in a portion of the ring not occupied by electronics, sensors, or other internal components”)

As per dependent Claim 250, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses  a method of monitoring the health or safety status of the urogenital system or pelvic floor (Siegel in at least [0045]) comprising:
a)    inserting the intravaginal device of claim 217 (see Claim 217 analysis above) into the vagina of the subject (Siegel in at least [0150]);
b)    calibrating the intravaginal device by monitoring the engagement of, or relaxation of, a pelvic floor muscle or monitoring at least one characteristic of the urogenital system of the subject with the intravaginal device over a calibration period (Siegel in at least [0075-0076]);
d)    monitoring the engagement of, or relaxation of, a pelvic floor muscle or monitoring at least one characteristic of the urogenital system of the subject during the performance of her daily activities with the intravaginal device (Siegel in at least [0133-0140]);
Siegel does not explicitly disclose using the data collected over the calibration period to calculate a safety score for at least one performance metric of the engagement of, or relaxation of, a pelvic floor muscle of the subject or at least one characteristic of the urogenital system of the subject; providing feedback to the subject in substantially real-time upon the performance of an activity or upon the detection of a characteristic that exceeds the established safety score or that alters her urogenital system or pelvic floor health. However, Siegel’s disclosure in at least [0090], [0091], [0141], [0150] of feedback makes obvious (c) using the data collected over the calibration period to calculate a safety score for at least one performance metric of the engagement of, or relaxation of, a pelvic floor muscle of the subject or at least one characteristic of the urogenital system of the subject; e)   providing feedback to the subject in substantially real-time upon the performance of an activity or upon the detection of a characteristic that exceeds the established safety score or that alters her urogenital system or pelvic floor health 

As per dependent Claim 252, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the intravaginal device wherein the device comprises a plurality of accelerometers positioned throughout the  ring-shaped form (Siegel fig. 1, [0047], [0059],  [0123] for  example discloses the device comprises a plurality of accelerometers (Siegel [0059])  positioned throughout the ring-shaped form (Siegel [0123]). See at least [0123] “the device may take the shape or include a part that has the shape of a pessary, such as a ring pessary, a donut pessary, a dish pessary… sensor(s) used for tracking muscle contraction may be placed in the area of the pessary for measurement of pelvic muscle contraction…the sensors may be placed in the external portion of the ring for close contact with surrounding fascia, or in an additional part of the device that extends through the vagina that is closer in proximity to pelvic muscles such as the levator ani muscles.”; [0059] “Sensors…includes one or more sensors and that are used to detect contraction or relaxation of pelvic or other muscle movement in the urogenital area, ultimately to measure or record strength, frequency, position, or other characteristics. These sensors may take the form of … several … accelerometers”).

As per dependent Claim 253, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses  the intravaginal device wherein the device comprises a detachable cable connected to the accelerometers (Siegel in at least [0096] for example discloses the device comprises a detachable cable connected to the accelerometers).

As per dependent Claim 254, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the intravaginal device wherein the detachable cable (Siegel in at least [0096]) is configured to: a) connect the intravaginal device to an electronic device (Siegel in at least [0096]);  b) connect the sensor to a power source (Siegel in at least [0096], [0099], [0101]); or  c) assist in removal of the intravaginal device (Siegel in at least [0096], [0106]).  

As per dependent Claim 255, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the method wherein the method further comprises performing the treatment program, wherein during the treatment program, the subject engages a user interface of an electronic device that is connected to the intravaginal device and is programmed to display data or instructions for using the intravaginal device (Siegel in at least [0057], [0133], [0150] discloses the method further comprises performing the treatment program, wherein during the treatment program, the subject engages a user interface of an electronic device that is connected to the intravaginal device and is programmed to display data or instructions for using the intravaginal device).  

As per dependent Claim 256, the combination of Siegel, Mitchnick and Iglesias  as a whole further discloses the method wherein: a) the electronic device provides instructions via .
Claims 232 and 251 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siegel in view of Mitchnick and further in view of Iglesias and further in view of Georg Ljung Karl Richard (Pub. No.: US 2830582 A, hereinafter referred to as “Ljung”).
As per dependent Claim 232, the combination of Siegel, Mitchnick and Iglesias as a whole discloses  the intravaginal device of claim 217 (see Claim 217 analysis above)
		The combination of Siegel, Mitchnick and Iglesias as a whole does not explicitly disclose insertion tool.
	In an analogous, intravaginal device field of endeavor, however , Ljung discloses the intravaginal device (Ljung fig. 1-7, col. 1 lines 47-70 for example discloses intravaginal device), wherein the intravaginal device is configured for use with a tool for insertion, wherein, the tool for insertion is capable of deforming the intravaginal device  or deploying the intravaginal device within the vagina of the subject and at an orientation substantially parallel to a surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intravaginal device system as taught by Siegel and as modified by Mitchnick and Iglesias, by further including intravaginal device insertion tool, as taught by Ljung. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of facilitating easy insertion of the intravaginal device (Ljung, Col. 1).
   
As per dependent Claim 251, the combination of Siegel, Mitchnick and Iglesias as a whole discloses the intravaginal device of claim 217 (see Claim 217 analysis above).
The combination of Siegel, Mitchnick and Iglesias as a whole does not explicitly disclose an insertion tool.
In an analogous, intravaginal device field of endeavor, however, Ljung discloses an insertion tool comprising an upper body and a lower body, wherein the upper body and lower body are configured to detachably engage with the intravaginal device(Ljung in at least col 1, lines 47-70, fig 1-7, upper projection 3 and recess 2 and lower lugs 4 detachably engage the bead 18 of the pessary which reads on limitation as explicitly, positively and specifically recited by the Applicants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intravaginal device system as taught by Siegel and as modified by Mitchnick and Iglesias, by further including intravaginal device insertion tool, as taught by Ljung. A person of ordinary skill would have been motivated to do so, with a .
Response to Amendment
 According to the Amendment, filed 08/30/2021, the status of the claims is as follows:
Claims 217, 218, 223-225, 228-229, 237, 241, 242, 245, 248, 250, 252 are currently amended; 
Claims 219, 221., 222, 226, 227, 230-236, 238-240, 243, 244, 246, 247, 249, 251 are previously presented;
Claims 253-256 are new; and
Claims 1-216, 220 are cancelled.
By the current amendment, as a result, claims 217-219, 221-256  are now pending in this application and are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Page 11-12 of Applicant’s Amendment dated  08/30/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  05/28/2021: [1]  The objection to claim 252 is withdrawn in view of the amendment and arguments, filed 08/30/2021; [2]  The 35 U.S.C. 112(d), rejections to claims as raised in Office Action dated  05/28/2021 paras. [4-9] are withdrawn in view of the amendment, filed 08/30/2021; [3] The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  05/28/2021 paras. [10-14] are withdrawn in view of the amendment, filed 08/30/2021.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 12-13 of Applicant’s Amendment dated  08/30/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 217[A]Siegel in view of Runkewitz:  Independent claim 217, as presently amended, recites: An intravaginal device comprising a continuous or non-continuous ring-shaped form having an outer edge configured to contact a vaginal wall and an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff of a subject and a tether attached to the ring-shaped form, wherein the tether comprises accelerometers spaced along a length of the tether.

[B1] Siegel fails to teach an intravaginal device with a continuous or non-continuous ring-shaped form having an outer edge configured to contact the vaginal wall and an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff. 

[B2]Siegel fails to teach or suggest the placement of accelerometers along the length of a structure that corresponds to the tether of Applicant’s claimed intravaginal device. Thus, Siegel fails to teach or suggest Applicant’s claimed intravaginal device.

[C] Runkewitz fails to cure the deficiencies of Siegel. Therefore, nothing in Runkewitz teaches or suggests a structure corresponding to the tether of present independent claim 1.

[D] Consequently, even if Runkewitz were combined with Siegel, these publications would fail to teach or suggest the claimed intravaginal device, which includes a tether containing accelerometers spaced along the length of the tether and which is attached to a ring-shaped main body.

[E] For the reasons discussed, Siegel and Runkewitz, whether considered singly or in combination, fail to teach or suggest the device of present independent claim 217. Applicant 


Applicant’s arguments 25 [A-E] with respect to the above claim limitation in amended independent Claim 217 have been considered and are persuasive with respect to rejection as raised in Office Action dated 05/28/2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Siegel, Mitchnick and Iglesias as a whole.
The combination of Siegel, Mitchnick and Iglesias as a whole discloses  an intravaginal device comprising a continuous or non-continuous ring-shaped form having an outer edge configured to contact a vaginal wall and an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff of a subject and a tether attached to the ring-shaped form, wherein the tether comprises accelerometers spaced along a length of the tether as now explicitly, positively and specifically recited by the Applicants.
With respect to Applicant’s arguments, 25 [B1], [D] above regarding intravaginal device ring feature, Siegel in [0045], [0053], [0055-0056], [0123] discloses a continuous or non-continuous ring-shaped form having an outer edge configured to contact a vaginal wall of a subject. See Siegel:
[0053] “device described herein may have any suitable shape … device may have a curved shape or a ring shape. Other shapes are also possible, so long as the device enables sensing of the contraction/relaxation of pelvic floor muscles by the sensor(s), while allowing the device to be maintained in the human body during use and not damaged from such use”. 

[0055] “the handle may be designed to be positioned inside the body when the device is inserted into the user. The handle may optionally be attached to an intermediary portion that connects the handle to the body portion of the device”. 



[0123] “the device may take the shape or include a part that has the shape of a pessary, such as a ring pessary, a donut pessary, a dish pessary… Pessaries can be used in the vagina or rectum … come in different sizes and shapes for comfortable fit”.

Further, with respect 25 [B1] intravaginal device ring feature, in an analogous, intravaginal device field of endeavor, Mitchnick discloses the well-known feature of  “an intravaginal device comprising a continuous or non-continuous ring-shaped form having an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff of a subject”. Specifically, Mitchnick in [0014] for example discloses this well-known feature of a ring-shaped intravaginal device having an outer edge configured to contact a vaginal wall and an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff of a subject. See Mitchnick:
[0014] “It is paramount that a device be safe, convenient, comfortable, and acceptable to participants, and that it interfere only minimally, or not at all, with the participants normal ….activities. A preferred configuration is ring-shaped and sized to reliably reside in the back of the vagina adjacent to the cervix much like a diaphragm or cervical cap. Ring-shaped intra-vaginal devices have been used for drug delivery and other applications, and patients have found them comfortable and acceptable. See, for example, U.S. Pat. No. 4,827,946, U.S. Pat. No. 5,928,195, and Rathbone et al. eds., 2003, Modified-Release Drug Delivery Technology, C.H.I.P.S., Weimar, Tex. (all presenting further details of intra-vaginal ring technology; and all incorporated by reference herein in their entireties for all purposes. 

With respect to Applicant’s arguments, 25 [B2], [D] above regarding the tether feature, the combination of Siegel, Mitchnick and Iglesias as a whole discloses a tether attached to the ring-shaped form, wherein the tether comprises accelerometers spaced along a length of the 
[0055] “The handle may optionally be attached to an intermediary portion that connects the handle to the body portion of the device”.

[0123] “the device may take the shape or include a part that has the shape of a pessary, such as a ring pessary, a donut pessary, a dish pessary… For example, in an embodiment comprising a donut pessary, the sensors may be placed in …in an additional part of the device that extends through the vagina that is closer in proximity to pelvic muscles … In a subset of a pessary-based embodiment of the invention, a portion of the device may extend outside of the body (e.g., for easy insertion/removal, and/or to house the antenna as described in FIG. 11).”

Additionally, with respect to the tether feature, Siegel in [0059], [0123] for example wherein the tether comprises sensors spaced on  the tether and in [0059] discloses the sensors can be accelerometers. Here, Siegel’s  “an additional part of the device that extends through the vagina” as in [0123] is representative of a tether as claimed. See Siegel:
[0059] “Sensors…includes one or more sensors and that are used to detect contraction or relaxation of pelvic or other muscle movement in the urogenital area, ultimately to measure or record strength, frequency, position, or other characteristics. These sensors may take the form of … several … accelerometers”.

[0123] “the device may take the shape or include a part that has the shape of a pessary, such as a ring pessary, a donut pessary, a dish pessary… For example, in an embodiment comprising a donut pessary, the sensors may be placed …in an additional part of the device that extends through the vagina that is closer in proximity to pelvic muscles”. 

Further, in an analogous intravaginal device field of endeavor, Iglesias with regard to tether feature discloses an intravaginal device  wherein a tether-like structure comprises accelerometers spaced along a length of the tether-like structure. Specifically, Iglesias in [0010-
 [0030] “The position and movement data may be of the sort measured and/or reported by any number of sensor devices, including an accelerometer”.
 
[0033]” a multiple sensor-enabled device contains various microelectromechanical (MEMS) sensors: a 3-axis accelerometer… The sensors may be mounted on a small flexible printed circuit board (PCB) and then attached to, or incorporated within, the device”.

Thus, the combination of Siegel, Mitchnick and Iglesias as a whole discloses  an intravaginal device comprising a continuous or non-continuous ring-shaped form having an outer edge configured to contact a vaginal wall and an internal diameter sized to substantially circumferentially surround a cervix or a vaginal cuff of a subject and a tether attached to the ring-shaped form, wherein the tether comprises accelerometers spaced along a length of the tether as now explicitly, positively and specifically recited by the Applicants.
For the above reasons, with respect to Applicant’s arguments 25[E] above, since the independent amended Claim 217 as now amended is obvious over the combination of Siegel, Mitchnick and Iglesias as a whole, Claim 217 is not allowable over applied art at this time. Please also cross-reference detailed claim 217 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 13-14 of Applicant’s Amendment dated  08/30/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 218-219, 221-256.
[a] Siegel in view of Runkewitz: Claims 218, 219, 221, 222, 224-231, 233-250, and 252-256 depend from, and include all the limitations of, present independent claim 217. 

[b] Siegel in view of Runkewitz and Rosenshein: The Office rejects claim 223 for obviousness over Siegel in view of Runkewitz and Rosenshein. Applicant respectfully traverses this rejection. Rosenshein fails to teach or suggest a device containing a tether. Thus, Rosenshein fails to cure the deficiencies of Siegel and Runkewitz discussed above. Consequently, no combination of Siegel, Runkewitz, and Rosenshein teaches or suggests each and every limitation of independent claim 217 from which claim 223 depends (it is axiomatic that dependent claims include all of the limitations of the claims from which they depend; see, e.g., Wahpeton Canvas Co. v. Frontier, Inc., 870 F.2d 1546, 1553 (Fed. Cir. 1989)). Withdrawal of the obviousness rejection of claim 223 is respectfully requested. 

[c] Siegel in view of Runkewitz and Ljung:  The Office rejects claims 232 and 251 for obviousness over Siegel in view of Runkewitz and Ljung. Applicant respectfully traverses this rejection. Ljung fails to teach or suggest a device containing a tether. Thus, Ljung fails to cure the deficiencies of Siegel and Runkewitz discussed above. Consequently, no combination of Siegel, Runkewitz, and Ljung teaches or suggests each and every limitation of independent claim 217 from which claims 232 and 251 depend (see, Wahpeton Canvas Co. v. Frontier, Inc., supra). Withdrawal of the obviousness rejection of claims 232 and 251 is respectfully requested.

Applicant’s arguments 26 [a-c] above with respect to dependent claims 218-219, 221-256 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 218-219, 221-256 define a patentable invention based on their dependency on base claims without 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20160279469 A1 for disclosing a method and apparatus for a Kegel health system that includes inserting an insertable body into a user’s vagina, the insertable body connected to a tail outside of the user, the insertable body including a bulbous body coupled to a connecting body, the bulbous body including a control unit, the connecting body/tether coupled to the tail including LED indicators, the connecting body/tether including accelerometer sensors that sense data indicating the presence of contractions from a pelvic floor muscle of the user with the system providing feedback to the user with graphics and written information displayed on an external device, the graphics and the written information indicating attributes of the contractions from the pelvic floor muscle similar in terms of function and tether sensor arrangement to that claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        September 7, 2021